Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 4/26/2021.  
Claims 1-16 were previously presented.
Claims 1-16 are pending and examined below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 of the claimed invention are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,650,461 and claims 1-16 of U.S. Patent No. 10,991,052.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a method and a system to improve processing associated with an automated dynamic rating application, comprising: a communication device to receive, from a remote device via a communication network, single input information provided at the remote device including information associated with a business including a quote request for insurance coverage for the business, and to transmit the single input information to a plurality of platforms, thereby reducing errors in input information; a first computing platform coupled to the communication device, including: a first processor coupled to the communication device; and a first storage device in communication with the first processor and storing instructions defining an automated dynamic rating application and adapted to be executed by the processor to: receive, via the communication device, the single input information provided at the remote device; query a rating database using at least a first relevant coverage formula and the single input information, the query resulting in at least a first price for at least a first applicable insurance coverage for the business; and a second computing platform coupled to the communication device, operating in parallel with the first computing platform, including: a second processor; a second storage device in communication with the second
processor and storing instructions adapted to be executed by the second processor to: receive, via the communication device, the single input information provided at the remote device;
determine, using the single input information and at least one product feature, a professional liability premium value, wherein the second computing platform is configured to process the single input information in parallel with the first computing platform, thereby providing an expedited response to the single input information; wherein the system is configured to generate and provide to the remote device, in response to the single input information, a single graphical user interface display showing results from the first and second platforms, including a price of coverage corresponding to the at least first price and the professional liability premium value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694